DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.

Claims 4-6 and 15-17 are cancelled.  
Claims 1-3, 7-14 and 18-20 are pending.

Claims 1, 2 and 11 amended with the features of “color resist units in each row having at least four different colors, and a transparent layer on a side of the color filter layer facing away from the base plate and covering the color resist units of all of the at least four different colors; wherein a first distance of any one of the color resist units of the all of the at least four different colors is different from a first distance of any other of the color resist units of the all of the at least four different colors, wherein the first distance is a distance between a surface of the base plate close to the color resist units and a surface of the transparent layer away from the color resist units”, which should be rejected by the reference Miyashita, in which a transparent layer should include (1) a transparent films 26 having various thicknesses are formed on the color filters and (2) a common electrode 19 made of an ITO film (transparent) and (3) an orientation film 21 is coated on the common electrode 19.  The orientation film 21 is also inherently transparent to pass light through for display.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-2, 7-8, 10-12 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyashita (US 20100182549).

    PNG
    media_image1.png
    337
    789
    media_image1.png
    Greyscale

Regard to claim 1, Miyashita discloses a color filter substrate comprising: 
a base plate [a second substrate 12]; 
a color filter layer (17R, 17G, 17B, 17W) on the base plate 11, wherein the color filter layer comprises multiple rows of color resist units (see Fig. 4 below), wherein color resist units in each row having at least four different colors (red, green, blue and white), and 
a transparent layer [a transparent films 26 having various thicknesses are formed on the color filters and a common electrode made of an ITO film to cover the respective color filters 17 and an orientation film 21 is coated on the common electrode 19 by a press printing method so as to cover the common electrode 19] on a side of the color filter layer facing away from the base plate and covering the color resist units of all of the at least four different colors (see Fig. 10 above);
wherein 
a first distance of any one of the color resist units of the all of the at least four different colors is different from a first distance of any other of the color resist units of the all of the at least four different colors [corresponding to the thicknesses of the liquid crystal layer which correspond to the red color filter, the green color filter, and the blue color filter, respectively], 
wherein the first distance is a distance between a surface of the base plate 12 close to the color resist units and a surface of the transparent layer [the transparent films 26, the common electrode 19 and the orientation film 21] away from the color resist units.  

Regard to claims 2 and 10, Miyashita discloses a display device comprising the liquid crystal display panel, wherein the liquid crystal display panel comprises: 
an array substrate [first substrate 11 comprising pixel electrodes 14 are electrically connected to thin film transistors (TFTs) 16] 
a color filter substrate [a first substrate 11] arranged opposite the array substrate; 
a liquid crystal layer LC between the array substrate and the color filter substrate,
wherein the color filter substrate comprises: 
a base plate 11; 
a color filter layer (17R, 17G, 17B, 17W), wherein the color filter layer is disposed on a side of the base plate close to the array substrate, wherein the color filter layer comprises multiple rows of color resist units (see Fig. 4 below), wherein the color resist units in each row having at least four different colors (red, green, blue and white), and 
a transparent layer [a transparent films 26 having various thicknesses are formed on the color filters and a common electrode 19 made of an ITO film to cover the respective color filters 17 and an orientation film 21 is coated on the common electrode 19 by a press printing method so as to cover the common electrode 19] on a side of the color filter layer away from the base plate and covering the color resist units of the all of the at least four different colors (see Fig. 10 above);
wherein 
a first distance of any one of the color resist units of the all of the at least four different colors is different from a first distance of any other of the color resist units of the all of the at least four different colors [corresponding to the thicknesses of the liquid crystal layer which correspond to the red color filter, the green color filter, and the blue color filter, respectively], such that portions of the liquid crystal layer corresponding to color resist units of different colors have different cell thicknesses, 
wherein the first distance is a distance between a surface of the base plate 12 close to the color resist units and a surface of the transparent layer [the transparent films 26, the common electrode 19 and the orientation film 21] away from the color resist units.  

Regard to claim 11, Miyashita discloses a manufacturing method for the production of the a color filter substrate comprising: a base plate; a color filter layer on the base plate (see Fig. 4 below); a transparent layer on a side of the color filter layer facing away from the base plate and covering the color resist units of the at least four different colors (see Fig. 10 above), wherein the manufacturing method comprises: 
forming a pattern of the color filter layer (17R, 17G, 17B, 17W) on the base plate 11 as shown in Fig. 6, wherein the color filter layer comprises multiple rows of color resist units, wherein the color resist units in each row have at least four different colors (see Fig. 4 below); and 
forming a transparent layer [a transparent films 26 having various thicknesses are formed on the color filters and a common electrode made of an ITO film to cover the respective color filters 17 and an orientation film 21 is coated on the common electrode 19 by a press printing method so as to cover the common electrode 19] on the pattern of color filter layer, 
wherein 
a first distance of any one of the color resist units of the all of the at least four different colors is different from a first distance of any other of the color resist units of the all of the at least four different colors, 
wherein the first distance is a distance between a surface of the base plate 12 close to the color resist units and a surface of the transparent layer [the transparent films 26, the common electrode 19 and the orientation film 21] away from the color resist units.  

For claims 7 and 18, in the dictionary, an aspect ratio defines as “the ratio of the width to the height of an image or screen”. In Merriam Weber dictionary (https://www.merriam-webster.com/dictionary/aspect%20ratio), an aspect ratio defines as “the ratio of the width of a television or motion-picture image to its height”.  In Wikipedia, an aspect ratio defines as “the ratio of its sizes in different dimensions” or “the ratio of the longest side to the shortest side” (https://en.wikipedia.org/wiki/Aspect_ratio).  Therefore, the aspect ratio of 1:1 is square or 1:3 is rectangular of the color resist unit.
Regard to claims 7 and 18, Miyashita discloses the liquid crystal display panel, wherein the at least four different colors comprise red, green, blue and white, and each color resist unit has an aspect ratio Gas/Gd in a range from 1:1 to 1:3 as shown in Fig. 4.  

    PNG
    media_image2.png
    396
    446
    media_image2.png
    Greyscale

Regard to claims 8 and 19, Miyashita (Fig. 4 above) discloses the liquid crystal display panel, wherein in the color filter layer, the multiple rows of color resist units are arranged in a matrix, and a color resist unit in an ith row and a jth column has a same color as a color resist unit in an (i+1)th row and the jth column, or as the color resist unit in the (i+1)th row and the (j+1)th column, or as the color resist unit in the (i+1)th row and the (j+2)th column, wherein i and j are both positive integers.  

Regard to claim 12, Miyashita discloses a manufacturing method for the production of the color filter substrate, wherein the step of forming a transparent layer on the pattern of color filter layer comprises: 
coating a layer of insulating transparent material on the pattern of the color filter layer [transparent films 26 having various thicknesses are formed on the color filters [0066]]; and 
performing a patterning process on the insulating transparent material to form the transparent layer [transparent film patterns respectively formed on the color filters for green, blue and white as claim 11 of the reference Miyashita].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (US 20100182549)] as applied to claims 2 and 10 in view of Keyes et al. (US6139924).

Miyashita fails to disclose the liquid crystal display panel, wherein the following equation holds for each color resist unit: d= Fλ/2π∆n and wherein ∆n is a birefringence of liquid crystals, λ is a wavelength of incident light, F=kπ, wherein k is a positive integer, and d is a cell thickness for a portion of the liquid crystal layer corresponding to the color resist unit and d is equal to a second distance between opposite surfaces of the array substrate and the color filter substrate minus the first distance.  

Keyes at al. teach (col. 13 lines 60 to col 14 line 24) the transmission of the liquid crystal compounds maximizes when d∆n = λ/2, where d=device spacing or cell gap, ∆n= liquid crystal birefringence, λ=wavelength of light used, which corresponds to light transmitting through different color filters with different wavelengths; therefore, the device spacing or cell gap d will be changed according to the color filters to maximize the light transmission through the liquid crystal compounds.  It is obvious when k=1, the following equation holds for each color resist unit: d= Fλ/2π∆n= λ/2∆n [or d∆n = λ/2] and wherein ∆n is a birefringence of liquid crystals, λ is a wavelength of incident light produced at different color filters, F=kπ where k=1 is a positive integer, and d is a cell thickness [device spacing or cell gap] for a portion of the liquid crystal layer corresponding to the color resist unit and d is equal to a second distance between opposite surfaces of the array substrate and the color filter substrate minus the first distance [device spacing or cell gap corresponding to the color resist unit].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Yoshimi et al. [or Miyashita] disclosed with the liquid crystal display panel, wherein the following equation holds for each color resist unit: d= Fλ/2π∆n and wherein ∆n is a birefringence of liquid crystals, λ is a wavelength of incident light, F=kπ, wherein k is a positive integer, and d is a cell thickness for a portion of the liquid crystal layer corresponding to the color resist unit and d is equal to a second distance between opposite surfaces of the array substrate and the color filter substrate minus the first distance with k=1 for maximizing light transmission at different color filters producing  different wavelength as Keyes at al. taught.

2.	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (US 20100182549) as applied to claims 2 and 10 in view of Yoshimi et al. (US 20090207349) as IDS provided.

Miyashita fails to disclose the liquid crystal display panel, wherein the transparent layer is formed of an acryl type of epoxy resin.  

    PNG
    media_image3.png
    194
    754
    media_image3.png
    Greyscale

Yoshimi et al. teach the liquid crystal display panel, wherein the transparent layer [the overcoat layer 5] is formed of an acryl type of epoxy resin [0047].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Miyashita disclosed with the liquid crystal display panel, wherein the transparent layer is formed of an acryl type of epoxy resin for high in transparency and excellent in heat resistance [0047] as Yoshimi et al. taught.

3.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (US 20100182549)] as applied to claim 11 in view of Nam et al. (US 20080003511).

Miyashita fails to disclose the feature of claim 13.

    PNG
    media_image4.png
    195
    523
    media_image4.png
    Greyscale

Regard to claim 13, Nam et al. teach a manufacturing method for a liquid crystal display panel comprising: manufacturing a color filter substrate by 
forming support posts 416 on the color filter substrate 411 [column spacers 416 is formed on the color filter substrate 411 [0074]] and 
coating with a sealant; dripping liquid crystals onto an array substrate [a seal pattern is formed with a sealant on the color filter substrate and at the same time liquid crystal is dropped to the array substrate [0077]]; and 
aligning the color filter substrate with the array substrate [after liquid crystal is dropped and dispensed on image display regions of the second mother substrate where the plurality of color filter substrates are disposed, the first and second mother substrates are attached by applying a certain pressure thereto to thereby make the liquid crystal uniformly distributed to the entire image display regions to thus form a liquid crystal layer [0078]]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Miyashita disclosed with the feature of claim 13 for spreading uniformly the dropped liquid crystal on the entire portion of the panel [0078] and [0082] as Nam et al. taught.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871